UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1549


EVELYN R. SINKLER,

                Plaintiff – Appellant,

          v.

CONSECO LIFE INSURANCE COMPANY,

                Defendant – Appellee,

          and

CNO FINANCIAL GROUP, INC.,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00642-CMH-JFA)


Submitted:   June 10, 2013                 Decided:   June 14, 2013


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Evelyn R. Sinkler, Appellant Pro Se.       David Drake Hudgins,
HUDGINS LAW FIRM, Alexandria, Virginia; Andrea Rose Simmons,
S.K. HUFFER & ASSOCIATES, PC, Carmel, Indiana, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Evelyn R. Sinkler appeals the district court’s order

granting summary judgment in favor of the Appellee on Sinkler’s

claims regarding a disability income rider to her life insurance

policy.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.       Sinkler    v.       Conseco   Life      Ins.   Co.,   No.

1:12-cv-00642-CMH-JFA (E.D. Va. Apr. 12, 2013).                  We also deny as

moot the Appellee’s motion to dismiss the appeal as prematurely

filed.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in    the   materials

before    this   court   and   argument      would   not   aid   the    decisional

process.

                                                                          AFFIRMED




                                         3